Filed 9/17/20 In re E.G. CA2/6
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


In re E.G. et al., Persons                             2d Juv. Nos. B299851, B301391
Coming Under the Juvenile                               (Super. Ct. No. 18JD-00154)
Court Law.                                                (San Luis Obispo County)


SAN LUIS OBISPO COUNTY
DEPARTMENT OF SOCIAL
SERVICES,

     Plaintiff and Respondent,

v.

P.G.,

     Defendant and Appellant.


      P.G. (Father) appeals orders of the juvenile court
terminating family reunification services and declining to place
his children with their paternal grandparents. (Welf. & Inst.
Code, §§ 366.21, subd. (f), 361.3.)1 We affirm.
            FACTUAL AND PROCEDURAL HISTORY
       Father and S.G. (Mother) are the parents of three minor
children E.G., A.G., and J.G. Mother and Father are divorced
and Father had custody of the children.2
       On April 30, 2018, Father, his girlfriend, and the three
children were involved in a high-speed vehicle rollover accident.
When emergency assistance arrived, the two older children were
standing outside the vehicle. Father, his girlfriend, and the
youngest child were attempting to escape the vehicle through a
window. The vehicle had a strong odor of alcohol and empty beer
cans were inside. None of the children had been confined in car
seats. Father sustained a broken leg, his girlfriend had a large
laceration on her leg, and the children had bruises. E.G.’s foot
also was swollen and lacerated, and she later complained of back
pain.
       Father claimed that he was driving the vehicle, and his
girlfriend, who was found to have a blood alcohol level of 0.179,
was a passenger. Father had no blood alcohol content and had no
valid driver’s license. E.G. informed an interviewing police
officer, however, that Father’s girlfriend was the driver. Physical
evidence inside the vehicle supported E.G.’s statement.
                    Jurisdiction and Disposition
       The children were detained in foster care and on May 2,
2018, the San Luis County Department of Social Services (DSS)


      1All statutory references are to the Welfare and
Institutions Code.
      2 Mother has not appealed the orders here. The juvenile

court continued family reunification services to her for an
additional six months at the 12-month review hearing.


                                 2
filed a dependency petition. The petition alleged that Father
failed to protect the minors from substance abuse and the
dangerous behavior of others, and failed to provide adequate care
and supervision. (§ 300, subd. (b).) At the time, Mother was
incarcerated following her conviction of drug trafficking. (Id.,
subd. (g).) A maternal aunt informed the DSS social worker that
Father and Mother sold drugs in the children’s presence.
       The three children were placed together in a licensed foster
home. They had extensive dental decay and reported that they
ate sweets and chips in their Father’s home because sometimes
there was no food. Father later attempted to visit E.G. at her
school and left her cookies and notes, asking her to keep the visit
secret.
       The DSS jurisdiction and disposition report stated that the
children’s foster mother informed DSS that the children were
reluctant to visit with Father, and E.G. began bedwetting. DSS
referred the children to mental health counseling.
       Father missed his initial drug screening appointment. He
also informed DSS that the vehicle accident resulted from a
malfunction, and not reckless speed or driving under the
influence. Father reported that he had attended drug and alcohol
services and parent education classes, although he could not
describe the address or name of the instructors. The DSS social
worker expressed concern that Father was not taking
responsibility for his behavior.
       The DSS report indicated that Father did not engage
completely with his children during visits, although it was
obvious that he loved them. Father’s family reunification
services plan included counseling, parent education, substance




                                3
abuse testing and treatment if necessary, and obtaining a driver’s
license.
       On June 28, 2018, the juvenile court held a combined
jurisdiction and disposition hearing. Mother and Father
submitted to jurisdiction and DSS submitted based upon its
reports to the court. The court sustained the allegations of the
petition, granted temporary custody and care of the children to
DSS, and ordered Mother and Father to participate in family
reunification services.
                         Six-Month Review
       DSS prepared a status report for the six-month review
hearing, recommending that the children remain in foster care
and that Mother and Father continue to receive family
reunification services. Mother had reported to the DSS social
worker that Father and other paternal relatives physically
abused the two older children. She added that Father sold drugs
in the children’s presence.
       The report also indicated that Father was employed full
time and lived in a two-bedroom apartment with his girlfriend.
Father had completed an assessment for drug and alcohol abuse
and was favorably dismissed from the program after three
months of negative test results. Father also attended a school
conference concerning his middle child, although the instructor
reported that Father texted on his cellular telephone throughout
the meeting and quickly left when the conference ended. Father
completed parent education classes, although the instructor
believed that Father’s girlfriend provided the written homework
assignments. On October 29, 2018, Father and his girlfriend
argued and slapped each other; DSS subsequently recommended
that they participate in domestic violence prevention classes.




                                4
Father received weekly two-hour supervised visits with the
children, who requested that Father’s girlfriend also attend.
       Overall, Father was complying with his reunification
services program (Father “has done a great job of enrolling and
comp[l]eting all recommended services”). He also admitted
previous acts of domestic violence and inappropriate discipline of
the children. Father expressed a desire to improve his efforts at
providing a safe and adequate home for the children.
       The six-month report also indicated that the children were
doing well in their foster home and each child was attending
mental health therapy. The two older children indicated that
Father had struck them at times. The middle child expressed
concern about returning to Father’s care.
       On December 13, 2018, Mother, Father, Father’s girlfriend,
the foster parents, and paternal relatives, among others,
attended the six-month review hearing. Father reported that he
and his girlfriend were assessed for domestic violence counseling,
but did not meet the requirements for participation. Father also
requested increased visitation with the children, including
unsupervised visitation. Counsel for the children opposed
unsupervised visitation and reported that the children requested
to stay in foster care and expressed concern about returning to
Father’s care.
       Following argument by the parties, the juvenile court
continued the children as dependents of the court and
admonished Mother and Father to continue their efforts in
reunification services. The court also granted DSS the discretion
to increase visitation to each parent, in the best interests of the
children. The juvenile court judge stated: “I’m going to go slowly




                                 5
until I see what is real, noticeable progress, and that’s not what
I’m seeing.”
                          12-Month Review
       DSS prepared a 12-month review report that recommended
that the children remain in foster care, Mother receive additional
reunification services, and Father’s reunification services be
terminated.
       DSS reported that the children were doing well in foster
care but that they feared returning to Father’s care. E.G. hid
under chairs to avoid visits with Father and had nightmares that
Father abducted her. She experienced alarming emotional stress
and bedwetting. E.G. also reported that Father had physically
abused her and her siblings and had left them without food.
       A.G. physically resisted visits with Father, kicking,
screaming, and hiding underneath her bed. On two occasions,
she fled the bus and ran into traffic. A.G. also pleaded with her
foster mother to return to her foster home (“They’re going to take
me. Just take me home with you.”).
       J.G. also resisted visits with Father, hiding under furniture
or running away. J.G. began bedwetting and stated that Father
had hit and shouted at him. However, when visits with Father
ended, J.G. would cry and ask to return home to Father.
       By the time of the 12-month review hearing, Father
remained employed full time and was seeking improved housing.
The DSS social worker was concerned, however, that Father had
not demonstrated behavioral changes. Although he was engaging
in counseling to address domestic violence and anger
management, he did not discuss the events leading to the
dependency proceedings. Father also denied to the social worker
that he had anger management issues and insisted he had not




                                 6
left the children alone or without food. Father complained to the
social worker that DSS was not providing him the necessary
assistance and support, but when asked for specifics, he replied
that he did not need DSS assistance.
       Father visited his children consistently, twice a week from
March 21, 2019, through May 2019. He brought snacks to the
visits and divided his attention equally among the three children.
At one visit, however, the two older children wet their clothing.
At another visit, J.G. received an unexplained bump on his head.
On yet another visit, E.G. and J.G. physically fought but Father
ignored them and the social worker aide intervened. Following
these incidents, the DSS social worker recommended that Father
work with a parent education coach. The Court Appointed
Special Advocate agreed with the DSS recommendation to
terminate Father’s reunification services, based upon the
children’s preference for their foster home and their upsetting
behavior following visits with Father. The advocate had observed
the children for 66 hours prior to her recommendation.
               Placement with Paternal Grandparents
       On March 22, 2019, the children had a supervised visit
with their paternal grandparents. The visit involved the use of a
language translator because the children did not speak Mixteco,
the primary language used by the grandparents. The
grandparents were then living in their own apartment to assist
with the licensing process for placement. DSS processed their
licensing request, although it had concerns that the grandparents
previously had physically disciplined the children, spoke the
Mixteco language, did not have driver’s licenses, and may not be
able to maintain boundaries with Father.




                                7
       In an addendum report, DSS reported the grandparents’
request for placement of the children. The report discussed the
factors of section 361.3 regarding relative placement. Many of
the section 361.3 factors were positive, favoring placement, i.e.,
Father supported the placement, the grandparents lived near
Father, the grandparents passed the requisite background
checks, the three children would remain together (as they were in
the foster home), and the grandparents had frequent visits with
the children who appeared happy to see them.
       Other factors were either neutral or negative, i.e., the best
interests of the children indicated placement in their current
foster home, Mother did not support placement with the
grandparents due in part to their use of physical discipline and
poor treatment of her, the children did not speak the Mixteco
language and the grandparents did not speak the English
language, and the grandparents did not drive and would rely on
public transportation for the children’s medical and therapy
appointments.
       In sum, DSS considered the section 361.3 factors and
recommended that the children remain in their present foster
home because placement with their paternal grandparents would
not be in the children’s best interests. DSS noted that after
living with their foster parents for one year, the children had
become bonded and attached to them. The foster family was also
willing to be the concurrent permanent plan if reunification
efforts were unsuccessful.
       On July 17, 2019, the juvenile court held a contested 12-
month review hearing. The DSS social worker, Father, and
Father’s girlfriend testified.




                                 8
       The DSS social worker stated that Father had consistently
and regularly visited his children and generally the visits went
well. The social worker opined that Father had not made
significant progress in remedying the problems that led to the
children’s removal in part because he lacked insight into the
children’s needs. Father denied the disclosures made by the
children and was not receptive to discussing their complaints.
Although Father had completed the checklist of family
reunification services, including counseling and the services of a
parent education coach, he still could not demonstrate that he
could meet the emotional needs of the children. The social
worker opined that it was not in the children’s best interests for
Father to continue receiving reunification services.
       Father testified that he and his girlfriend were resolving
any differences without domestic violence and that he had
learned to discipline his children with time-outs or less computer-
tablet time rather than physical methods. He admitted that he
never had a driver’s license although he drove the children in his
vehicle. Father also denied drinking alcohol or using drugs.
       Following argument by the parties, the juvenile court later
issued a ruling terminating family reunification services to
Father. The juvenile court judge stated that Father “was unable
or unwilling to really reflect on [his] own actions and the impact
those actions have on [his] children.” Specifically, the court found
that although Father had consistently visited the children and
had made significant progress as required by section 366.21,
subdivision (g)(1)(A) and (B), he did not demonstrate his capacity
and ability to complete the objectives of his treatment plan and
provide for the safety, protection, physical and emotional well-




                                 9
being, and special needs of the children. (§ 366.21, subd.
(g)(1)(C).)
       On August 12, 2019, the juvenile court held a hearing
regarding the paternal grandparents’ request for placement. The
grandmother testified that she and her husband lived in a two-
bedroom apartment and they had attended parent education,
first aid, and CPR classes. She stated that her first language was
Mixteco and her second language was Spanish, but she did not
speak the English language. The grandmother did not drive but
her husband was in the process of obtaining his driver’s license.
She acknowledged that the children had special needs, but could
not describe those needs. The grandmother explained that the
children were traumatized because they were not living with
their parents. She stated that she would not understand if the
children were frightened to visit their father. The grandmother
also stated that she would spank the children and her husband
would shout at them if they needed discipline.
       Father also testified and explained that he and his
girlfriend live apart from the paternal grandparents, about four
blocks away. He stated that he understood that he could not visit
the children and paternal grandparents without DSS permission.
       Following argument by the parties, the juvenile court
denied the grandparents’ request for placement. The court ruled
that it decided the request based upon the children’s best
interests given their current and future needs.
       Father appeals and contends that: 1) the juvenile court
erred by terminating his family reunification services, and 2) the
juvenile court abused its discretion by denying the grandparents’
placement request.




                               10
                            DISCUSSION
                                  I.
       Father argues that the juvenile court erred by terminating
his reunification services and by finding that he had received
reasonable reunification services. He asserts that DSS did not
tailor the services plan to his needs or provide reasonable
services to effectuate the plan they designed. Father suggests
that DSS failed to provide sufficient mental health services to his
children or to provide additional sessions with the parent
education coach.
       We review the findings of the juvenile court regarding
termination of reunification services for substantial evidence.
(J.H. v. Superior Court (2018) 20 Cal.App.5th 530, 535.) We
draw all reasonable inferences in favor of the court’s findings and
do not redetermine conflicts in the evidence. (Ibid.) We also
review findings regarding the adequacy of reunification services
for substantial evidence. (In re Alvin R. (2003) 108 Cal.App.4th
962, 971.) The finding that reasonable reunification services
have been provided must rest upon clear and convincing
evidence. (Ibid.) Pursuant to this heightened burden of proof,
the evidence must be so clear as to leave no substantial doubt.
(Ibid.)
       At the conclusion of a 12-month review hearing, the
juvenile court shall continue a case for up to six months if there is
a substantial probability that a child will be returned to a
parent’s custody. (§ 366.21, subd. (g)(1).) A “substantial
probability” requires the court to find that the parent regularly
contacted and visited the child; made significant progress in
resolving the problems that led to the child’s removal; and
demonstrated the capacity and ability to complete the objectives




                                 11
of the treatment plan and to provide for the child’s safety,
protection, physical and emotional well-being, and special needs.
(J.H. v. Superior Court, supra, 20 Cal.App.5th 530, 535.)
       Here sufficient evidence supports the juvenile court’s
decision to terminate reunification services. Although Father
visited his children consistently and fulfilled the requirements of
his services plan, he did not demonstrate that he could provide
for the children’s safety, protection, physical and emotional well-
being, and special needs. (§ 366.21, subd. (g)(1)(A)-(C).) The
children displayed extreme stress prior to visits with Father,
including nightmares, hiding underneath furniture, running into
traffic, screaming, refusing to dress, and bedwetting. The
children returned from visits at times with urine-soaked clothing
and, in the case of J.G., a playtime-injury.
       Father demonstrated little insight into his children’s
trauma or behavior and denied that they had been abused or left
without food during his care. He blamed the vehicle accident,
Mother, and the foster parents for the children’s trauma. The
DSS social worker and the juvenile court recognized that Father
lacked the capacity to self-reflect upon his behavior that
traumatized the children, and that “all the parenting classes in
the world” would not help him absent self-reflection.
       Sufficient clear and convincing evidence also supports the
juvenile court’s implied finding that the reunification services
provided were adequate. Here DSS provided referrals to drug
and alcohol treatment, parent education classes, supervised
visitation, domestic violence counseling, mental health
treatment, and a parent education coach. Father’s therapist
reported that Father was guarded during treatment sessions and
would not discuss the issues leading to the children’s removal. In




                                12
discussions with the DSS social worker, Father denied the
complaints raised by the children and Mother, and blamed the
foster parents for spoiling the children and suggesting to them
that they had been mistreated. DSS identified the problems
leading to the loss of Father’s custody of the children, offered
reasonable and adequate services to remedy those problems,
maintained reasonable contact with Father and made reasonable
efforts to assist him. (In re Alvin R., supra, 108 Cal.App.4th 962,
972 [“Reunification services need not be perfect”].)
                                  II.
       Father contends that the juvenile court abused its
discretion by denying the paternal grandparents’ request for
placement.3
       The juvenile court possesses sound discretion regarding
relative placement. (In re Stephanie M. (1994) 7 Cal.4th 295,
318.) When a relative requests placement, the law requires that
the relatives be assessed and considered favorably, subject to the
court’s consideration of the best interests of the child, among
other things. (Id. at p. 320.) Section 361.3, subdivision (a)(1)-(8)
sets forth the factors regarding relative placement.
       Here DSS analyzed each of the section 361.3, subdivision
(a) factors in its reports. Factors opposing placement with the
grandparents included the significant language barrier, the
grandparents’ lack of driver’s licenses, and grandmother’s lack of
understanding of the children’s significant emotional trauma.

      3 The paternal grandparents applied for placement prior to
the 12-month review hearing and termination of Father’s
reunification services. DSS processed the grandparents’
application many months prior to the 12-month review hearing,
although the juvenile court held the contested placement hearing
approximately three weeks after the termination of services.


                                 13
The juvenile court received the DSS report into evidence and,
prior to ruling, recessed to review the facts and the law.
       In ruling, the juvenile court referred to the best interests of
the children, relying upon their 16-month foster home placement.
The court also referred to the grandparents’ “significant barriers”
to provide for the children’s needs.
       The juvenile court did not abuse its discretion by denying
the grandparents’ placement request. Grandmother’s testimony
revealed that she did not appreciate the children’s special needs
or the trauma they experienced in Father’s care and from the
vehicle accident. The grandparents also did not currently have
driver’s licenses and the language barrier with the children was a
significant one. We presume the court considered the DSS
reports and the testimony at the hearing, as well as the statutory
factors of section 361.3, subdivision (a).
                           DISPOSITION
       The orders are affirmed.
       NOT TO BE PUBLISHED.




                                      GILBERT, P. J.
We concur:



             PERREN, J.



             TANGEMAN, J.




                                 14
         Charles S. Crandall, Roger T. Picquet, Judges

           Superior Court County of San Luis Obispo

               ______________________________



      Judy Weissberg-Ortiz, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rita L. Neal, County Counsel, and Jenna Morton, Deputy,
for Plaintiff and Respondent.




                              15